DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3 is/are rejected under 35 U.S.C. 102a2 as being anticipated by WO 2011/121640-Bando (and ‘640-English Translation).
Bando discloses a glass plate machining apparatus comprising a grinding head 27/21 of a central grinding machining area 23 disposed fixedly on one side of a glass plate transporting passage (Figs 1,2), and two rotary suction devices 4A, 4B (equivalent to the "grinding work tables" of the present invention), arranged in parallel of transport direction that rotate under numerical control independent of each other (paragraph [0027]) and that are moved independently of each other along a Y axis parallel to the conveying direction of a glass plate and an X axis orthogonal to the Y axis (paragraphs [0018] to [0025] and [0028]),the two grinding work tables 4A,4B, including a table base 18, a main body unit 5A,B for subjecting base 18 to angular movement (theta) and an X-axis moving means 16 to move main body along X-axis, the two rotary suction devices/grinding work tables 4A, 4B alternately advancing independently of one another (from S1 and S2) and retreating toward and away from the grinding machining area 23 of the grinding head 27/21 and moving relative to the grinding head so that grinding is performed on the glass plate by the grinding head 27 (fixed at one side) during advancement (Abstract, paragraphs [0044] and [0045]), one grinding work table retreating from the position corresponding to the grinding head to carry out the already-grinded glass plate and receive the next glass plate that will be newly grinded while the other grinding work table holding a glass plate is allowing said glass plate to be grinded by the grinding head (paragraph [0046]), the grinding head of the central grinding machining area continuing grinding on the glass plates.  Furthermore, paragraphs [0041] and [0045] indicates that the rotary suction devices perform polar coordinate control Fig 1, theta, i.e. said two grinding worktables 4A/B configured to be alternately advanced to a position corresponding to said grinding head by its -the work table’s- angularly controlled rotation by the main body unit and by its X-axis movement by the X-axis moving means, said two grinding worktables 4A,B being configured to be alternately advanced to and retreated from a position corresponding to said grinding head (English Translation-Abstract), and to undergo planar polar coordinate movement (via 5A,B-While rotating the rotary suction cup holding the glass plate with respect to the grinding wheel device by numerical control, the glass plate is further numerically controlled and rotated by polar coordinate control while applying the glass plate to the grinding wheel device (Claims of ‘640))  with respect to said grinding head 27/21 to cause said grinding head to effect the grinding of a glass plate in the advance, and said grinding head is configured to continue the grinding of glass plates on a continual basis as an operation is alternately repeated in which while one of said grinding worktables holding the glass plate is allowing the grinding of the glass plate by said grinding head, another one of said grinding worktables retreats from the position corresponding to said grinding head and effects the carrying out of an already ground glass plate and the receiving of a next glass plate to be newly ground (The first rotary suction cup device 4A and the second rotary suction cup device 4B alternately deliver the glass plate 2 in the respective glass plate entry areas S1 and S2, and perform rough grinding processing and corner cutting processing on four sides, alternately in the center. By proceeding to the grinding area 23 of C and performing the four-side grinding process, the grinding process in the grinding area 23 is performed lightly, quickly and accurately, and the production capacity of the glass sheet grinding process is increased.-Description of Embodiements-‘640 English Translation).  Although claim 1 and claim 3 are drawn to intended use, Bando’640 is capable of carrying out continual grinding as one plate comes in contact and one plate leaves. 
PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar glass grinding devices.

Response to Arguments
Applicant's arguments filed 11-23-22 have been fully considered but they are not persuasive. 
The claims do not overcome the prior art rejection 
Regarding the arguments from 11-23-22, Applicant argues that the invention is to grind on a continual basis with alternating worktables from either side of grinding area bringing glass sheets in for grinding for high productivity. This is exactly what Bando’640 discloses as detailed above-The first rotary suction cup device 4A and the second rotary suction cup device 4B alternately deliver the glass plate 2 in the respective glass plate entry areas S1 and S2, and perform rough grinding processing and corner cutting processing on four sides, alternately in the center. By proceeding to the grinding area 23 of C and performing the four-side grinding process, the grinding process in the grinding area 23 is performed lightly, quickly and accurately, and the production capacity of the glass sheet grinding process is increased.-Description of Embodiements-‘640 English Translation.  
Applicant then recites what Bando’640 discloses and that more than one grdining head could exist in Bando’640. However, this is moot as it is an alternative embodiment and not relied upon in the rejection as Bando discloses the claimed limitations and one grinding head 21/27.
On page 5, Applicant argues Bando640 ‘never discloses or suggests the features of amended claims 1,3,’ but Applicant does not specify what amended features are not disclosed or suggested.  Examiner has addressed each feature. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
December 17, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723